PER CURIAM.
Rhonda Tunstall (Tenant) appeals the trial court's judgment awarding possession of premises she rented from Lamont A. Franks, Jr. (Landlord) and finding no unpaid rent due. We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. The judgment is supported by substantial evidence and not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2018).